FILED
                               FOR PUBLICATION                                  JAN 25 2013

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


CAROL P. SACHS,                                  No. 11-15458

              Plaintiff - Appellant,             D.C. No. 3:08-cv-01840-VRW

  v.
                                                 ORDER
REPUBLIC OF AUSTRIA; OBB
HOLDING GROUP; OBB
PERSONENVERKEHR AG,

              Defendants - Appellees.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.